Filed 12/4/15 P. v. Lott CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B261500

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA058860)
         v.

JONATHAN B. LOTT,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Lori A.
Fournier, Judge. Affirmed.
         Law Offices of James Koester and James Koester, under appointment by the Court
of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, Jonathan Booker Lott, appeals from an order denying resentencing
pursuant to Penal Code1 section 1170.126. We appointed counsel to represent defendant
on appeal. After examination of the record, appointed appellate counsel filed an
“Opening Brief” in which no issues were raised. Instead, appointed appellate counsel
requested we independently review the entire record on appeal pursuant to People v.
Wende (1979) 25 Cal.3d 436, at page 441. (See Smith v. Robbins (2000) 528 U.S. 259,
227-284.) On July 30, 2015, defendant filed a supplemental brief. We conclude
appointed appellate counsel has fully complied with his obligations.
       We previously ruled on defendant’s appeal from an order denying his petition to
be resentenced under section 1170.126. (People v. Lott (Dec. 26, 2013, B249239)
[nonpub. opn.].) Based on law of the case principles, defendant is not entitled to
resentencing. (People v. Barragan (2004) 32 Cal.4th 236, 246; People v. Shuey (1975)
13 Cal.3d 835, 842.) To reiterate, defendant is ineligible for section 1170.126
resentencing because he has a prior conviction for attempted murder under sections 664
and 187. Sections 1170.126, subdivision (e)(3), 667, subdivision (e)(2)(C)(iv)(IV) and
1170.12, subdivision (c)(2)(C)(iv)(IV) bar resentencing. (People v. Thomas (2013) 214
Cal.App.4th 636, 639.) We need not address the effect of defendant’s firearm possession
conviction. (§§ 667, subd. (e)(2)(C)(iii); 1170.12, subd. (c)(2)(C)(iii); 1170.126, subd.
(e)(2); People v. White (2014) 223 Cal.App.4th 512, 519.)
       The January 2, 2015 order is affirmed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.

We concur:



              KRIEGLER, J.                BAKER, J

1
       Future statutory references are to the Penal Code.

                                             2